Citation Nr: 1734987	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-22 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

2.  Entitlement to service connection for porphyria cutanea tarda (PCT) as a result of exposure to herbicides.

3.  Entitlement to service connection for migraine headaches, including as secondary to PCT.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to PCT.

5.  Entitlement to service connection for a liver condition, including as secondary to PCT.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a skin condition, including spongiotic dermatitis with papillary dermatitis with papillary dermal edema, psoriasis, discoloration of the stomach and inner thighs and loss of skin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1970, to include service in Vietnam from June 1968 to March 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2008 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.  

The Board notes that although the Veteran's claim for service connection was specifically for PTSD, the record contains additional psychiatric diagnoses to include depression.  Therefore, the Board has recharacterized the psychiatric issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

All documents in the Veteran's VA electronic folders (Virtual and VBMS) were considered by the RO prior to certification of the Veteran's claim to the Board.

On a VA Form 9, dated in July 2013, the Veteran asserted that his headache and liver disabilities are secondary to his PCT.

By way of background, the RO originally denied entitlement to service connection for a skin disorder in December 1994. The Veteran was notified of that rating decision in January 1995, and that decision was affirmed by the Board in October 1996.  The appeal period for that claim expired and that decision became final.  In February 2008, the Veteran sought to reopen by introducing new and material evidence, but the RO denied reopening in a November 2008 rating decision. The Veteran was notified of that rating decision but did not file a notice of disagreement or submit any new and material evidence during the one-year appellate period.  Therefore, that November 2008 rating decision became final.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The RO reopened the claim of service connection for a skin condition in its September 2014 Supplementary Statement of the Case, and then subsequently denied the claim on the merits. As the AOJ has adjudicated the claim on appeal on the merits, the Board finds that a decision on the merits in this appeal would not be prejudicial to the Veteran. See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The Board remanded the issues on appeal for additional development in February 2014. With the exception of the VA examination directed for an acquired psychiatric disorder, as discussed in the Remand section below, the directives have been substantially complied with, and the matter again is before the Board. However, and the Board regrets the delay, an addendum opinion is required in addition to the PTSD examination, and thus these issues must be remanded again. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2013. A transcript of the hearing is associated with the claims files.

The issues of service connection for PCT, a skin disorder, an acquired psychiatric disorder to include PTSD and depression, migraine headaches, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange herbicides.

2.  In January 1995, the RO issued a rating decision denying entitlement to service connection for a skin condition.  The rating decision was not appealed and new and material evidence was not received during the one-year appeal period following that decision. 

3. In March 2008, the Veteran sought to reopen his skin condition claim, but a November 2008 rating decision determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a skin disability and that decision is final. 

4.  Evidence received since the November 2008 rating action regarding the Veteran's claimed skin disability is not cumulative or redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a skin disability.

5. A liver disorder was not manifest during active service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.


CONCLUSIONS OF LAW

1. The January 1995 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2. The November 2008 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

3. New and material evidence sufficient to reopen the claim of service connection for a skin disability has been received and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4. A liver condition was not manifest during active service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1116, (West 2014); 38 C.F.R. §§, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With respect to claims to reopen, VA is further required to provide notice of the definition of new and material evidence. Kent v. Nicholson, 20 Vet. App. 1 (2006). However, VA is no longer required to provide notice of the element or elements that were found insufficient or the information and evidence necessary to substantiate the insufficient element or elements. See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014 (Nov. 21, 2014); see also Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

A. Petition to Reopen

In November 1994, VA received the Veteran's original claim for entitlement for service connection for a skin condition.  The claim was denied in January 1995 because the evidence did not show an in-service incurrence or event related to the Veteran's diagnosis of a skin condition.  The RO reviewed the Veteran's service treatment records (STRs), private treatment records, and his statements regarding the onset of skin conditions during and after service.  The Veteran did not file a notice of disagreement (NOD) or submit new and material evidence within the one-year appeal period following that decision.  He also did not assert there was clear and unmistakable error in the rating decision.  Therefore, the decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

In March 2008, the Veteran filed a petition to reopen his claim for service connection for his skin condition.  The claim to reopen was denied in November 2008 because the Veteran did not present new and material evidence.  The RO reviewed the Veteran's service treatment records (STRs), VA treatment records, private treatment records, and his statements regarding the skin conditions during and after service.  The Veteran did not file a NOD or submit new and material evidence within the one-year appeal period following that decision.  He also did not assert there was clear and unmistakable error in the rating decision.  Therefore, the decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

In May 2011, the Veteran filed a claim to reopen the issues of entitlement to service connection for a skin condition.  A November 2010 rating decision denied reopening the claims, because new and material evidence to the claims had not been received.  The Veteran filed a notice of disagreement (NOD) in December 2010.  VA issued a Statement of the Case (SOC) in August 2013.  The Veteran perfected an appeal to the Board in the same month.  

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last, final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The evidence of record in November 2008 consisted of the Veteran's service treatment and personnel records, VA and private treatment records prior to approximately October 2008, VA examination reports, lay statements from the Veteran, a buddy statement, and lay statements from the Veteran's spouse and brother.  The evidence of record failed to establish an in-service event, injury or disease or a causal link between the Veteran's disability and his active duty service. Since the November 2008 rating decision, the Veteran has submitted additional medical records from private providers related to his skin condition.  Additional VA examinations have been accomplished, including in April and May 2014, which have made a diagnosis of spongiotic dermatitis with papillary dermatitis with papillary dermal edema, psoriasis, discoloration of the stomach and inner thighs and loss of skin.  In addition, a skin condition of PCT was formally diagnosed in April 2014.  Furthermore, the Veteran's statements during the hearing of November 2013 with the undersigned VLJ have provided additional insight and facts into the Veteran's claims.

As new and material evidence has been received, reopening of the previously denied claims of entitlement to service connection for a skin condition, spongiotic dermatitis with papillary dermatitis with papillary dermal edema, psoriasis, discoloration of the stomach and inner thighs and loss of skin is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  To that extent only, the claim is granted.  

B. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letters pertinent to the instant claims in January, March, April, and September 2008, before the unfavorable adjudication of this issue in November 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined. As the original letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

C. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Board's previous remand of February 2014 requested any further private and VA records be associated with the Veteran's claims file.  All private treatment records authorized for release or submitted are associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in April/May 2014 and December 2015 pertinent to the instant claim. The Board finds that collectively the examinations and opinions provided were adequate, with the exception noted in the remand section below, because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted thorough medical examinations of the Veteran. Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist is satisfied.

II. Service Connection

A. Legal Criteria for Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. 

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154 (b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

Here, the record reflects that the Veteran is in receipt of the Vietnam Campaign Medal with device, the Vietnam Service Medal with One Star, and the Meritorious Unit Citation. His personnel record reflects participation in counterinsurgency operations while based in Danang, Vietnam. Thus, he is presumed to have been exposed to Agent Orange herbicides during such service. Thus question remains, however, whether the Veteran has been diagnosed with a disability and subject to presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309.

The following diseases are deemed associated with herbicide exposure, under current VA regulation: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  38 C.F.R. § 3.309(e).  

The current list of diseases subject to presumptive service connection under 38 C.F.R. § 3.309 (e) include skin disorders, notably, chloracne, porphyria cutanea tarda, or other acneform diseases consistent with chloracne that become manifest to a degree of 10 percent within one year of exposure. 38 C.F.R. § 3.309 (e); 38 C.F.R. §  3.307 (a)(6)(ii).  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection for a liver disorder, to include as secondary to PCT.

As stated above, in order to prove a claim for service connection, the record must indicate: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson, 581 F.3d at 1315-16. Here, the records do not indicate the presence of a current disability. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the court stated that the record must contain competent evidence that the claimant has a current disability or signs and symptoms of a current disability. Here, the Veteran has made lay statements in his original claim in March 2008 and subsequently that he has a liver condition attributable to service, to include as secondary to PCT.  The Veteran's service treatment records are silent for any diagnosed liver condition.  At the time of this decision, the Veteran is service connected for diabetes mellitus II and peripheral neuropathy of the lower extremities, along with tinnitus, but not for PCT.

In this case, the only evidence available is that during a CT scan in June 2006 of the lungs, the record notes the Veteran's liver demonstrated "fatty infiltration."  No other VA or private medical records indicate the presence of a liver condition, past or present.

The Board finds the lack of medical evidence as to the existence and diagnosis for any current disability to be probative.  While the Veteran has asserted that his Vietnam service and exposure to Agent Orange contributed to his liver condition, there is no evidence from any medical examiner or authority that substantiates the existence of a current disability for the Veteran's liver.  The Veteran is certainly capable of describing symptoms at the time that support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran has described no symptoms that could be attributable to a liver condition that aren't otherwise already attributed to other diagnosed disorders.

There are no diagnoses by any medical professionals of a liver disorder. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). Here, there is no contemporaneous medical evidence that can be considered in the Veteran's favor. Id. This for lack of current disability is inconsistent with service connection. See generally, Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."). It follows, without present disability, there is no basis to establish the claim for service connection.

No current disability is described on any medical examination. Despite that the Veteran's service for which his claims are made is over 45 years ago, there is no evidence of diagnosis or treatment of his claimed liver condition over that extended period of time. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Therefore, the preponderance of evidence is against the claim, and it must be denied.


ORDER

New and material evidence sufficient to reopen the claim of service connection for a skin disability has been received and to that extent only the claim is granted.  

Entitlement to service connection for a liver condition is denied.


REMAND

After the February 2014 Board remand, the Veteran received a VA examination in April 2014 for skin diseases, and the VA physician diagnosed porphyria cutanea tarda (PCT), a hepatic disease, and noted the Veteran's outbreaks were intermittent, occurring 3-4 times a year, and that the rashes would cover all parts of his body.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32d ed. 2012).

The current list of diseases subject to presumptive service connection under 38 C.F.R. § 3.309 (e) include skin disorders, notably, chloracne, porphyria cutanea tarda, or other acneform diseases consistent with chloracne that become manifest to a degree of 10 percent within one year of exposure. 38 C.F.R. § 3.309 (e); 38 C.F.R. §  3.307 (a)(6)(ii).  The Veteran's service records indicate he left Vietnam on March 31, 1969, and as such, the question becomes did the Veteran have one of the listed skin disorders manifest prior to March 31, 1970, to satisfy the requirements of presumptive service connection for herbicide exposure per 38 C.F.R. § 3.309 (e).

The Veteran's service entrance examination in April 1966 indicates contact dermatitis on the left wrist. While the disease PCT is absent from the Veteran's service records or VA records immediately following the Veteran's military service, the Veteran was diagnosed in Vietnam in December 1968 with a scalp condition attributed to a fungal infection, and then in August 1969, with malaria, another hepatic disease. Additionally, "central acne blemishes" were noted on the Veteran's chest at that time, on an August 17, 1970 treatment note. In October 1970, the Veteran was treated for infectious mononucleosis and VA medical records indicated elevated liver enzymes.  Lay statements from the Veteran and the Veteran's spouse report that the Veteran had a skin condition upon returning from Vietnam that looked like a severe case of scarring acne, which covered his upper chest, shoulders, and chin area, with "deep boil-like structures." This skin condition lasted for several years, per the Veteran and his spouse.  In 1985, the Veteran saw a private physician about dermatitis of the hands and forearms, which that physician diagnosed as erythema multiforme. The Veteran was reported as "losing his skin" from the elbow down on both upper extremities, and the condition then spread to his stomach and his legs. The Veteran went to VA in July 2009 with complaints again of a skin condition, and the treating physician noted "30 years of a bullous rash." A biopsy was accomplished, and this time spongiotic dermatitis with papillary dermal edema was diagnosed, though the VA dermatopathologist reviewing the biopsy raised possible alternate diagnoses in his report, to include a connective-tissue disease process, a drug eruption, an eczematous process, and he did not rule out PCT.

The Veteran thus has almost 50 years of complaints of various skin disorders, with various diagnoses and treatments.  Because the symptoms of various skin disorders can overlap between different diagnoses, the Board finds that any determinations with respect to the PCT could materially affect a determination concerning the other claimed skin disability, spongiotic dermatitis with papillary dermal edema. As such, it is inextricably intertwined with the service connection claims being remanded, and must therefore be remanded as well. Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Because the Veteran's other claimed conditions, a different claimed skin disorder besides PCT, an acquired psychiatric disorder to include PTSD, migraine headaches, and GERD are all claimed as secondary to PCT, evaluation of the PCT is a prerequisite to adjudicating the other claims.

Thus, an addendum opinion is required to evaluate the possibility of direct service connection, whether the Veteran's diagnosed PCT and/or other skin disorders present a causal relationship between the present disability and a disease or injury incurred or aggravated during service.  Because the Veteran's service entrance examination noted a skin condition, the possibility of aggravation must be considered per 38 C.F.R. § 3.306. In addition, an opinion is required as to the possibility of presumptive service connection per 38 C.F.R. §§  3.307 and 3.309, as to whether the currently diagnosed PCT manifested in some form during the Veteran's Vietnam service or afterwards, within one year of herbicide exposure.  The Veteran served in Vietnam from June 6, 1968 to March 31, 1969.

Additionally, if PCT or other skin disability is found to be entitled to service connection, then an opinion is required as to whether an acquired psychiatric disorder to include PTSD, migraine headaches, and/or GERD can be attributed to service-connected disability via secondary service connection. 

Also, the February 2014 Board remand directed VA to provide the Veteran with a medical examination for his claim to an acquired psychiatric disorder, to include PTSD.  In May 2014, the Veteran received from VA a "Mental Disorders (other than PTSD and Eating Disorders) Examination, and the Veteran's claimed PTSD was not examined.  Thus, the Board's directive is incomplete, and the Veteran still requires a VA examination to encompass all mental disorders, to include PTSD.

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records, especially since January 2017.

2.  Refer the case to a qualified VA medical professional for an addendum opinion to address the nature and etiology of the Veteran's diagnosed skin disorders, namely PCT and spongiotic dermatitis with papillary dermatitis with papillary dermal edema, psoriasis, discoloration of the stomach and inner thighs and loss of skin, and the Veteran's other skin conditions as noted in his claims file.

The Veteran need not be scheduled for another VA medical examination unless needed to provide the requested medical opinion.  The entire record must be reviewed by the examiner. Based on the review of the record, the examiner should provide an opinion as to the following: 

a. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's diagnosed PCT and/or spongiotic dermatitis with papillary dermatitis with papillary dermal edema, psoriasis, discoloration of the stomach and inner thighs and loss of skin had its onset in service or is otherwise related to service, to include the possibility of presumptive service connection due to herbicide exposure.  

b. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's preexisting skin disorder was aggravated (chronically worsened) beyond a normal progression.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Attention is invited to the Veteran's and his spouse's lay statements regarding the presence of symptoms of his skin conditions immediately following his service in Vietnam and the outbreak of symptoms periodically since his service.  Attention is also invited to the Veteran's diagnosed malaria, a hepatic disease, while in service, the presence of increased liver enzymes during the Veteran's diagnosed mononucleosis just following service, and any possible relationship to the hepatic nature of PCT, in addition to the possibility of herbicide exposure.

3.  Once directives 1) and 2) are accomplished, schedule the Veteran a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorders present, to include PTSD.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination.  The examiner should indicate review of the Veteran's private treatment records.  

The examiner should opine whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder found is related to the Veteran's military service.  If a VA examiner has determined that the Veteran has experienced PCT, the psychiatric examiner should opine whether it is at least as likely as not such PCT causes or aggravates any psychiatric disorders found.  In determining whether or not there is aggravation, the relevant matter to discuss is whether there has been any increase in severity of any psychiatric disorders, that is proximately due to or the result of a service-connected disability, and not due to the natural progress of any acquired psychiatric disorder.  

If the Veteran fails to report for the VA psychiatric examination, the Veteran's claims file should be forwarded to an appropriate psychiatric specialist for the requested opinions based on a review of the Veteran's claims file.

4.  When directives 1) and 2) above have been completed, obtain an addendum opinion by an appropriate VA medical professional to determine the nature and etiology of any headache and GERD disorders present.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination.  The examiner should opine as to whether it is at least as likely as not that any such disorders found are related to the Veteran's military service.  If a VA examiner has determined that the Veteran has experienced PCT, the examiner should opine as to whether it is at least as likely as not such PCT causes or aggravates any headache and/or GERD disorders found.  In determining whether or not there is aggravation, the relevant matter to discuss is whether there has been any increase in severity of any claimed disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of any headache and/or GERD disorder.

5.  After completing the above actions, and any other development as may be indicated, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, provide the Veteran and his representative a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


